Case 0:19-cv-60341-MGC Document 79 Entered on FLSD Docket 01/27/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 0:19-cv-60341-MGC

   OJ COMMERCE LLC; and
   NAOMI HOME, INC.,

          Plaintiffs

   v.


   KIDKRAFT, LP; and
   MID-OCEAN PARTNERS, LP

          Defendants.

        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL THE
             PRODUCTION OF DOCUMENTS THAT “DO NOT EXIST”
         Plaintiffs OJ Commerce (“OJC”) and Naomi Home (“NH”) oppose Defendants
  Kidkraft and Mid-Ocean Partners’ latest motion to compel (ECF No. 75) the production of
  financial documents for one simple (and good) reason: “The Court cannot compel the
  production of documents that do not exist.” Pennington v. Integrity Communications, Inc., 2014
  WL 2136000, at *2 (E.D. Mo. May 22, 2014); see also Borchardt v. Mako Marine Int'l, LLC, 2010
  WL 11504787, at *3 (S.D. Fla. Sept. 14, 2010) (“It is elementary that a party can not be
  ordered to compel non-existent information.”). Specifically, Defendants seek to compel
  Plaintiffs to produce their alleged “regularly prepared financial statements, operating reports,
  budgets, projections, and forecasts . . . from January 1, 2010 through February 7, 2019.”
  (ECF No. 75 at p. 1).
         However, aside from one financial report for OJC for 2017-2018, which has been
  produced, Plaintiffs have repeatedly advised Defendants that no other responsive documents
  are known or believed to exist. As counsel has explained, both Plaintiffs are closely held
  single-owner businesses based out of Miramar, Florida, which have historically been self-
  funded; accordingly, they do not have any shareholders, investors, credit lines, debt, or
  distributions. Thus, unlike Defendants, Plaintiffs have no need to “regularly prepare”
  expensive financial documentation to appease shareholders, investors, creditors, or the like.
Case 0:19-cv-60341-MGC Document 79 Entered on FLSD Docket 01/27/2020 Page 2 of 7



         Plaintiffs have also informed Defendants that, if any additional responsive documents
  are discovered during Plaintiffs’ forthcoming agreed-upon query of their ESI, those
  documents will be produced. Yet Defendants have rejected all of Plaintiffs’ good faith
  attempts to avoid this needless motion practice. To be sure, if Defendants had “meaningfully
  conferred by phone or in person with Plaintiffs,” as recently ordered by the Court (ECF No.
  76), Plaintiffs would have been willing to (once again) explain to Defendants why no other
  responsive documents are known or believed to exist at this time, in a final attempt to spare
  everyone from this wasteful exercise in futility. Defendants’ motion is truly much ado about
  nothing. It should be summarily denied.
     A. Background
         This case involves complex antitrust claims where KidKraft, an undisputed
  monopolist that controls more than 70% of the wooden play kitchen market, conspired with
  MidOcean Partners, a powerful private equity company, to illegally maintain KidKraft’s
  lucrative monopoly power. As detailed in the Complaint, Defendants sought to protect that
  monopoly by threatening KidKraft’s retailers with termination if they carried NH’s competing
  play kitchens. Defendants then delivered on their threat, terminating a longstanding and
  profitable course of dealing with OJC (a successful e-commerce seller) because it did not
  capitulate to Defendants’ illegal demands.
         In this litigation, Defendants have continued to take an unjustifiably aggressive
  approach towards Plaintiffs in discovery. Defendants have repeatedly threatened Plaintiffs
  with motions to compel and for sanctions if Plaintiffs did not capitulate to Defendants’
  unreasonable discovery demands. In July 2019, Defendants delivered on their threat and
  moved to compel Plaintiffs to provide better Rule 26 disclosures regarding their damages,
  including the production of Plaintiffs’ alleged “business projections.” (ECF No. 34 at p.1). In
  response, “Plaintiffs explained they had conducted an investigation and determined that no
  business projections exist, [and] that should Plaintiffs find projections in the course of
  discovery, Plaintiffs will turn them over[.]” (ECF No. 35 at p.3). Striking a judicious
  compromise, the Court granted in part and denied in part Defendants’ motion, requiring
  Plaintiffs to “state that no business projections have been located to date or produce them by




                                                2
Case 0:19-cv-60341-MGC Document 79 Entered on FLSD Docket 01/27/2020 Page 3 of 7



  Monday, July 22, 2019.”1 (ECF No. 38). Plaintiffs have since confirmed that no business
  projections are known or believed to exist. But Defendants remain unsatisfied by Plaintiffs’
  good faith representation.
         Like their prior motion, Defendants’ instant motion once again seeks to compel
  Plaintiffs to produce financial documents that are not known or believed to exist. Specifically,
  Defendants seek to compel the production of documents responsive to requests 44 and 45,
  which seek “one copy of Plaintiffs’ [alleged] regularly prepared financial statements,
  operating reports, budgets, projections, and forecasts (as described in the Requests) from
  January 1, 2010 through February 7, 2019.” (ECF No. 75 at p. 1).
         On June 25, 2019, Plaintiffs served their written responses, which included a prefatory
  objection that “[t]o the extent Plaintiffs agree to produce documents in response to these
  Requests, Plaintiffs only agree to produce the responsive, non-privileged documents if any,
  which it can locate after conducting a reasonable search . . . .” (ECF No. 75-2 at p.2) (emphasis
  added). In response to requests 44, 45(a), and 45(b), Plaintiffs uniformly stated that “[s]ubject
  to these objections, Plaintiffs agree to produce these documents.” Id. at 15. In response to
  request 45(c), however, Plaintiffs objected on relevance and proportionality grounds, because
  Defendants’ “request for ‘communications with any person transmitting or discussing any such
  budget, projection, forecast, or variance analysis’ encompasses numerous documents, e.g.,
  internal emails among employees in [OJC]’s or [NH]’s respective accounting departments,
  that are irrelevant to any party’s claims or defenses.” Id. (emphasis added).
         Importantly, Plaintiffs’ objections at that time were based upon counsel’s good faith
  estimate as to the quantity of “communications” that could conceivably be encompassed by
  Defendants’ facially overbroad request; the response does not state such documents certainly
  exist. Upon receiving more detailed information from the client in connection with the
  parties’ meet-and-confer efforts, and allowing the client to confirm and re-confirm whether
  these documents existed, Plaintiffs’ counsel subsequently learned that – contrary to his prior
  good faith estimate – it was not his client’s business practice to create or maintain any


  1
    Defendants subsequently moved the Court for an award of $22,107.20 in fees and costs for
  moving to compel non-existent “business projections” and other documents. (ECF No. 40).
  But the Court denied Defendants’ motion, “finding the request for fees inappropriate under
  the circumstances.” (ECF No. 44).

                                                 3
Case 0:19-cv-60341-MGC Document 79 Entered on FLSD Docket 01/27/2020 Page 4 of 7



  “financial statements, operating reports, budgets, projections, and forecasts” as requested by
  Defendants; and, therefore, no other documents or communications responsive to requests
  44, 45(a), and 45(b) are known or believed to exist.
     B. Argument
         “There is nothing improper about a response that asserts that a document or password
  does not exist and courts have uniformly adhered to this position.” TIC Park Ctr., 9 LLC v.
  Cabot, 2017 WL 4681333, at *5 (S.D. Fla. Oct. 18, 2017) (emphasis added) (citing Tequila
  Centinela, S.A. de C.V. v. Bacardi & Co., 242 F.R.D. 1, 12 (D.D.C. 2007) (declining to compel
  production where party objected “on the basis that it believes no [responsive] document to
  exist [and] . . . [i]f a document is not in the possession, custody or control of a party, then it
  clearly cannot be turned over.”), Bank of N.Y. v. Meridien BIAO Bank Tanzania Ltd., 171 F.R.D.
  135, 152 (S.D.N.Y. 1997) (“Under ordinary circumstances, a . . . good faith averment that
  the items sought simply do not exist, or are not in his possession, custody or control, should
  resolve the issue of failure of production . . . .”) (citation omitted), and 4 Wright & Miller,
  Federal Practice & Procedure: Civ. 2d § 2213 (2d ed. 1994) (explaining that nothing more is
  required in responding to a request other than “saying that a particular document is not in
  existence or that it is not in the responding party’s possession, custody, or control”)).
         Indeed, this Court routinely “accepts [such] averment[s] at face value.” Henderson v.
  Imperial Point Colonnades Condo., Inc., 2010 WL 11505238, at *2 (S.D. Fla. Aug. 26, 2010). For
  example, in Henderson, this Court denied a motion to compel precisely because “Defendants
  declare that no documents or information exist that are responsive to these requests.” Id.; see
  also Ctr. for Individual Rights v. Chevaldina, 2018 WL 3702562, at *2 (S.D. Fla. Mar. 13, 2018)
  (denying motion to compel “because Plaintiff has already stated that it has no additional
  documents to produce outside of the items provided in response to [Defendant]’s other
  discovery requests”) (citations omitted).
         Another analogous case is McCarthy v. Am. Airlines, Inc., 2008 WL 11399622 (S.D. Fla.
  Mar. 19, 2008). There, the “Defendants state[d] unequivocally that certain documents d[id]
  not exist, and that others will be produced when Defendants receive or locate them.” Id. at
  *1. According to the Court, “[t]o the extent Defendants state that they are ‘unaware’ of the
  existence of particular documents, such is an adequate discovery response.” Id. (citing, among
  others, Catalina Rental Apartments, Inc. v. Pacific Ins. Co., Ltd., 2007 WL 917272, *3 (S.D. Fla.


                                                  4
Case 0:19-cv-60341-MGC Document 79 Entered on FLSD Docket 01/27/2020 Page 5 of 7



  March 23, 2007) (plaintiff’s response that it was “unaware” was “a simple statement of fact
  and not a violation of plaintiff’s discovery obligations”)).
         The same is true here. Like in Henderson and McCarthy, Plaintiffs have repeatedly
  advised Defendants that the requested financial documents are not known or believed to exist.
  Rather, the only existing responsive document is the lone financial statement for OJC for
  2017-2018, which was specifically prepared to support a credit application at the request of
  the bank. OJC thus departed from its standard practice and paid its accountant approximately
  $5,000 to prepare the requested financial statement. Aside from this isolated occasion, it is
  not Plaintiffs’ business practice to create, let alone “regularly prepare,” the financial
  documentation request by Defendants. And for good reason. As counsel has explained,2 both
  Plaintiffs are closely held single-owner businesses based out of Miramar, Florida, which have
  historically been self-funded; accordingly, Plaintiffs’ businesses do not have many of the
  characteristics common in larger multi-owner businesses, such as shareholders, investors,
  credit lines, debt, or distributions.3 Thus, unlike Defendants – who are a powerful monopolist
  and asset-laden private equity group – Plaintiffs have no need to “regularly prepare” expensive
  financial documentation to appease shareholders, investors, creditors, or the like.
         Plaintiffs have also advised Defendants that, if any additional responsive documents
  are discovered during Plaintiffs’ forthcoming agreed-upon query of their ESI, those
  documents will be produced. Defendants, however, have refused to accept anything other
  than their own unfounded beliefs about how Plaintiffs should conduct their businesses. See
  (ECF No. 77 at p. 4) (“We do not find your assertion to be credible . . . .”) (quoting Email
  from J. Lipton to V. Freedman (Jan. 15, 2020). In other words, “[t]he gist of [Defendants’]
  motion is that [Defendants] believe[ ] the facts to be different than the [Plaintiffs] believe them
  to be, and that the [Plaintiffs] are not credible.” Heilman v. Silva, 2015 WL 1632693, at *3-4
  (S.D. Cal. Apr. 13, 2015) (denying motion to compel based upon “sheer speculation and

  2
    Defendants’ counsel concedes that Plaintiffs’ counsel has “explained to [him], numerous
  times, that these documents do not exist to [Plaintiffs’] knowledge after a reasonable
  investigation.” (ECF No. 77 at p. 4).
  3
    Defendants insist that the requested financial documents must exist, because Plaintiffs
  purportedly need them for tax purposes. Nonsense. Plaintiffs are not aware of any business
  that pays taxes based on financial statements. Rather, in Plaintiffs’ experience, an accountant
  typical analyzes a business’ individual transactions and aggregates the data to create their
  client’s tax return.

                                                  5
Case 0:19-cv-60341-MGC Document 79 Entered on FLSD Docket 01/27/2020 Page 6 of 7



  [movant’s] own distrust”); Pennington, 2014 WL 2136000 at *2 (denying motion to compel
  because it was premised upon “plaintiffs’ dissatisfaction with, and disbelief of, defendants’
  responses that the documents requested do not exist.”) (emphasis in original).
         “While [Defendants] accuse [Plaintiffs] of prevarication and speculate that [Plaintiffs]
  are withholding information, such speculation, without more, is insufficient to support entry
  of an order compelling discovery which is claimed not to exist.” Borchardt, 2010 WL
  11504787 at *3. As one court has aptly explained, “‘if the theoretical possibility that there are
  more documents sufficed to justify additional discovery, discovery would never end.’” Maale
  v. Caicos Beach Club Charter, Ltd., 2010 WL 297808, *1 (S.D. Fla. Jan. 19, 2010) (citation
  omitted). In sum, because Plaintiffs have repeatedly stated in good faith that no responsive
  documents are known or believed to exist, and because Defendants’ feverish insistence to the
  contrary is nothing more than sheer speculation, Defendants’ motion must be denied.
         WHEREFORE, Plaintiffs respectfully request that the Court (i) deny Defendants’
  motion to compel (ECF No. 75), and (ii) “after giving an opportunity to be heard, require the
  movant” to pay Plaintiffs their attorney’s fees and expenses incurred in opposing the motion,
  see Fed. R. Civ. P. 37(5), and (iii) grant any other relief that justice requires.

  Dated: January 27, 2020                       Respectfully submitted,


                                            By: /s/Velvel Devin Freedman
                                               Velvel (Devin) Freedman
                                               Florida Bar No. 99762
                                               Constantine Economides
                                               Florida Bar No. 118177
                                               ROCHE CYRULNIK FREEDMAN LLP
                                               200 South Biscayne Boulevard
                                               Suite 5500
                                               Miami, Florida 33131
                                               vel@rochefreedman.com
                                               ceconomides@rcfllp.com

                                                Shlomo Y. Hecht, P.A.
                                                Florida Bar No.: 127144
                                                11651 Interchange Cir S
                                                Miramar, FL 33025
                                                Phone: 954-861-0025
                                                Fax: 615-413-6404


                                                   6
Case 0:19-cv-60341-MGC Document 79 Entered on FLSD Docket 01/27/2020 Page 7 of 7



                                           Email: sam@hechtlawpa.com

                                           Attorneys for Plaintiffs



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 27, 2020, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record via transmission of Notices of
  Electronic Filing generated by CM/ECF.
                                                  s/ Velvel (Devin) Freedman
                                                  VELVEL (DEVIN) FREEDMAN




                                              7
